AEA Valuebuilder Variable Annuity NEA Valuebuilder Retirement Income Director Variable Annuity NEA Valuebuilder Variable Annuity Security Benefit Advisor Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated December 15, 2015 To Current Prospectus Effective December15, 2015, the names of the following underlying funds changed. The corresponding Subaccount also changed its name accordingly. All references to the former names in the current prospectus are hereby changed to reflect the new names. Former Name New Name Wells Fargo Advantage Growth Wells Fargo Growth Wells Fargo Advantage Large Cap Core Wells Fargo Large Cap Core Wells Fargo Advantage Opportunity Wells Fargo Opportunity Wells Fargo Advantage Small Cap Value Wells Fargo Small Cap Value The information regarding the Wells Fargo funds in the table under the “Frequent Transfer Restrictions” section of the Prospectus is deleted and replaced with the following: Subaccount Transfer Block Restriction (# of Calendar Days) Wells Fargo Growth, Wells Fargo Large Cap Core, Wells Fargo Opportunity, Wells Fargo Small Cap Value 30 days Please Retain This Supplement For Future Reference
